Browning, J.,
delivered the opinion of the court.
This case grows out of the same automobile accident as that involved in the case of Yorke v. Cottle, ante, page 372, 4 S. E. (2d) 372, in which the opinion is to be rendered during the present term of this court.
In this case, there was a verdict by the jury for the plaintiff, awarding her the sum of $1,500.00 damages on account of the injuries which she sustained in the accident. This verdict was confirmed by the judgment of the trial court.
Perhaps the testimony in this case, given by the defendant, as a witness, as to the number of drinks or quantity of liquor that he drank and its effect upon him, was stronger and more positive than that which was given in the Cottle Case. A new witness, one Cox, was introduced in this case by the defendant, who testified that the defendant was intoxicated.
The defendant dwelt upon the contention that the plaintiff was guilty of contributory negligence and the matter of the alleged joint enterprise was stressed.
The first two contentions were matters of fact for the jury upon the conflicting testimony. The theory of a joint enterprise is without merit.
There is nothing to substantially differentiate this case from the Cottle Case. The latter is controlling. It is unnecessary to pass upon the motion to dismiss the writ of error as having been improvidently awarded.
Perhaps there was some tautology in the instructions which were granted. Fewer instructions would likely have been more desirable; but in the main we think the jury was soundly instructed, and that there was no prejudicial error in that regard.
We affirm the case.

Affirmed.